NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CHARLES W. JOHNSON,
Claimant-Appellan,t, s
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0n,den.t-Appellee.
2011-713o °
Appea1 from the United States Court of Appeals for
Veterans C1aims in case no. 09-3377, Judge Mary J.
Schoe1en.
ON MOTION
ORDER
Char1es W. Johnson moves for "per1nission . . . to re-
sume working on [his] brief." Mr. Johnson also moves for
an extension of time to file his reply brief.
Mr. Johnson submitted his informal brief on January
3, 2012, and the Secretary of Veterans Affairs ("Secre-
tary") submitted his response brief on January 24, 2012.

JOHNSON V. DVA
2
Mr. Johnson’s reply brief is currently due February 1O,
2012.
Upon consideration thereof,
I'1‘ ls ORDEREI) THAT:
The motions are granted Mr. Johnson’s reply brief is
due February 24, 2012.
FEB 09 2012
FOR THE CoURT
/s/ J an Horbal__\;
Date J an Horbaly
Clerk
ccc Charles W. Johnson F"-ED
U S CUUHT 0F APPEALS FUR
Alexander V. Sverd1ov, Esq. ` tma FEnERALc1nculT
325 _FEB U 9 2012
JAN HDRBAlY
\ clean